Title: [Diary entry: 2 May 1788]
From: Washington, George
To: 

Friday 2nd. Thermometer at 69 in the Morning—80 at Noon And 70 at Night. Lowering Morning with a Shower but not heavy or much of it betwn. 3 & 4 Oclock. Rid to all the Plantations except that in the Neck and finding the appearances of rain great—ordered the holes which had been made for Corn at the Ferry, Dogue run & the River Plantations to be immediately planted, & for this purpose, that the Muddy hole hands should assist at Dogue Run—and the hands at Frenchs to go to the Ferry. Accordingly At Dogue run, the hands at work there would have planted all the holes by 12 Oclock. At Dogue run. The grd. in the Meadow West side of it was sown with flax seed 2 bushels and 6 qrts. of red Clover seed & 6 qrts. of Timothy seed. The Farmer also began to sow the Engh. Barley on that part of No. 1 at this place which lays East of the Swamp. The grd. in which the above flax was sown was previously harrowed, and twice harrowed afterwards—once for the grain, and again for the Seeds. At the Ferry theres would be done about dinner time when others would be made & planted by the two gangs of hands above mentiond. The plows laying off and listing.  At Frenchs, two plows listing as yesterday, and about Noon the others would have finished that part of No. 5 which lyes East of the which runs through the field & the two belonging to the Plantation and one from Muddy hole would begin to list in No. 3. Those belonging to Dogue run wd. return home. At Muddy hole 1 harrow crossing the Buck Wheat which had been sown. The Vessel from York River arrivd this day with Corn had from Doctr. Stuart from the Plantns. of the decd. Mr. Custis—290 Barls. In the afternoon Mr. Fendal and Mr. Willm. Craik came and stayed all Night.